Per Curiam.
The bills of particulars originally served by the appellants-did not constitute a full and fair compliance with the first order of the special term. They were evasive, and evidently framed so as to give the plaintiff just as little information as possible, and at the same time apparently fulfill the requirements of the order. The Standard Gas-Light Company, and the defendant Andrews specify an agreement “for common stock” of said company as a consideration for the assignment of the patents which are the subject-matter of the action; but neither the terms of the agreement nor the number of shares of stock are stated. The defendant Monheimer states that the consideration of the assignment to him by the defendant Sherman was the performance of sundry services in relation to various matters in which he and the said Sherman were jointly interested; but omits to specify what the services were, or what were the matters. The special term was clearly right in directing that each defendant should furnish a further bill of particulars, and the order appealed from must be affirmed, with costs and disbursements.